Citation Nr: 0114453	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post operative right knee arthroscopy with removal of a tear 
of the medial meniscus, currently evaluated as 10 percent 
disabling.

2.  Whether the 10 percent disability evaluation assigned for 
the appellant's service-connected patellofemoral syndrome of 
the left knee is appropriate.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1979 to 
April 1985.

This appeal arises from a September 1999, Department of 
Veterans Affairs Regional Office (VARO), St. Petersburg, 
Florida rating decision which, in pertinent part, granted an 
increased rating from 0 to 10 percent for service-connected 
post operative right knee arthroscopy with removal of a tear 
of the medial meniscus; and granted entitlement to service 
connection for patellofemoral syndrome of the left knee with 
assignment of a 10 percent disability rating.


FINDINGS OF FACT

1.  Range of motion of the appellant's knees is no less than 
0 to 5 degrees extension and 0 to 130 degrees flexion, with 
x-ray evidence of arthritis.  

2.  The appellant's knee disabilities are additionally 
manifested by crepitus, and complaints of pain, locking, 
swelling and giving way, productive of slight, other 
impairment of the knees.  


CONCLUSIONS OF LAW

1.  Manifestations of the appellant's service-connected post 
operative right knee arthroscopy with removal a tear of the 
medial meniscus warrant no more than a 10 percent disability 
rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a 
Diagnostic Codes 5003, 5257, 5260, 5261 (2000).

2.  The criteria for an initial rating greater than 10 percent 
for service-connected patellofemoral syndrome of the left knee 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71a Diagnostic Codes 5003, 5257, 5260, 5261 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-connected 
post operative right knee arthroscopy with removal of a tear 
of the medial meniscus, currently evaluated as 10 percent 
disabling, and his service-connected patellofemoral syndrome 
of the left knee, currently evaluated as 10 percent disabling, 
warrant higher disability ratings than currently assigned.  

As a preliminary matter, the Board finds that the RO has met 
its duty to assist the appellant in the development of his 
claim under the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  The appellant and his 
representative have been provided notice of the information 
required to substantiate his claim by virtue of the Statement 
of the Case issued during the pendency of this appeal.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to his appeal has been obtained and associated with 
his claims folder.  Further, a VA examination was provided in 
May 1999.  Although the appellant has claimed that the VA 
examination was inadequate because a MRI was not performed to 
completely rule out the possibility of a meniscal tear in 
either knee, the Board finds that remand for a MRI is not 
necessary as the examiner noted that an MRI was only 
recommended if the appellant's symptoms became worse, and the 
probative value for determining manifestations of 
symptomatology is negligible.

In evaluating requests for increased ratings, the Board 
considers all of the medical evidence of record, including the 
appellant's relevant medical history.  Peyton v. Derwinski, 1 
Vet.App. 282 at 287 (1991).  Disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. § 4.1 
(2000) requires that each disability be viewed in relation to 
its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2000) requires that medical reports be interpreted in light 
of the whole recorded history.  Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  However, the Board 
notes that the appellant's claim for a higher evaluation for 
his patellofemoral syndrome of the left knee is based on the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  In 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
the Court held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, No. 96-947, slip op. at 8-9; 
Francisco, 7 Vet. App. at 58.

The Board notes that it has characterized this issue on 
appeal in order to comply with the recent opinion by the 
Court in Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).  In that case, the Court held, in pertinent part, 
that the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated the right-testicle 
claim as one for an '[i]ncreased evaluation for service[- 
]connected ... residuals of surgery to right testicle' ... 
rather than as a disagreement with the original rating award, 
which is what it was."  Fenderson, No. 96-947, slip op. at 
17, emphasis in the original.  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case. Id.

In this case, the appellant's pleadings clearly indicate that 
he is aware that the appeal regarding his left knee 
disability involves the RO's assignment of an initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in characterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to his service-connected 
disability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged ratings."  Fenderson, No. 
96-947, slip op. at 9.  In this case, the RO granted service 
connection and originally assigned a 10 percent disability 
evaluation for patellofemoral syndrome of the left knee, in a 
February 1999 rating decision, effective as of December 24, 
1998, the date of filing of the appellant's claim. 

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The Board will now review the appellant's pertinent history.

The appellant was granted entitlement to service connection 
for post operative right knee arthroscopy with removal of a 
tear of the medial meniscus, evaluated as 10 percent 
disabling, in an August 1985 VARO rating decision.

A VA examination was conducted in January 1992.  The appellant 
reported a history of an injury to his right knee while 
playing basketball in 1983, with arthroscopic medial 
meniscectomy in 1984.  He claimed that, since then, he had 
experienced intermittent pain in the lateral aspect of his 
knee which occurred 2 to 3 times per month and usually lasted 
2 to 3 days.  He indicated that the pain usually appeared 
after prolonged standing or walking.  He claimed that he felt 
some "instability" of the knee, but denied that his knee had 
"buckled."  He reported no locking of the knee or any 
significant swelling.  It was noted that he had worked as a 
letter carrier with the postal service for 6 years, and that 
his knee had apparently not affected his work performance.  
Examination of the appellant's right knee revealed no 
swelling, erythema, tenderness, or crepitation.  His knee 
appeared to be stable without any laxness of the collateral or 
cruciate ligaments.  McMurray's sign was negative.  He 
extended his knee to 180 degrees.  He actively flexed his knee 
to 122 degrees and passively flexed it to 145 degrees.  He 
performed a full deep knee bend without difficulty.  The 
impression was of a history of arthroscopic medial 
meniscectomy of the right knee with no objective evidence of 
sequela.  X-ray revealed no significant bone or joint 
abnormality.

Medical treatment records from the appellant's private 
physician, Robert E. Anderson, M.D., were submitted.  A July 
1992 x-ray of the appellant's left knee showed that the bones 
and joints were normal in appearance with no fracture or 
subluxation.

Private medical records from the Orlando Orthopedic Center, 
revealed that the appellant presented in February 1991 with 
left Achilles tendon pain.  X-rays of his left tibia were 
unremarkable.  The appellant opted for surgical intervention 
and was admitted for repair of his left Achilles tendon.  He 
ambulated on crutches with a cast, which was later removed, 
and he began physical therapy in April 1991.  In June 1991, 
the appellant reported that he felt he could return to work in 
full regular capacity.  

Additional private medical treatment records were submitted.  
A February 1991 entry reported that the appellant ruptured his 
Achilles tendon playing basketball.  A July 1992 entry 
reported that the appellant complained of discomfort in his 
left knee.  He denied any known injury to his knee.  
Examination of his knee revealed no gross abnormalities, 
except for tenderness posteriorly.  X-ray showed some 
arthritis only.  In August 1992, he was seen for follow-up.  
He reported marked improvement.  Physical examination revealed 
no gross abnormalities and the assessment was of knee pain, 
resolved.  

A January 1999 VA treatment entry reported that the appellant 
complained of swelling with pain in his right knee, for which 
he was taking Ibuprofen.  It was reported that x-rays dated in 
April 1998 revealed degenerative joint disease.  Motrin was 
prescribed.  February 1999 entries reported that the appellant 
stated that his knees and hip had been painful.  He claimed 
that he had pain and tenderness in his knees with an 
intermittent locking sensation.  The examiner noted that he 
would have to be seen in orthopedics for evaluation, but was 
given Feldene to use as a trial, with follow up in 6 months.  
A February 1999 orthopedic evaluation was conducted.  The 
appellant reported that he had painful knees, right greater 
than left.  He claimed that he had swelling, and that his 
knees would "freeze."  He reported that he took Ibuprofen 
with some relief.  The examiner observed that he walked 
without a limp, and could heel and toe walk.  He had trouble 
squatting.  There was severe retropatellar crepitus 
bilaterally.  He had full range of motion of the knees without 
effusion.  There was no McMurray's sign.  X-rays of his left 
knee were within normal limits.  X-rays of his right knee 
revealed narrowing of the patellofemoral joint.  The 
impression was of moderate chondromalacia.  The examiner 
recommended continuation of present treatment.  No invasive 
procedures were indicated, and no orthopedic follow up was 
needed.    

A VA joints examination was conducted in May 1999.  The 
appellant complained of pain in his left knee secondary to 
altered gait from his right knee.  He reported occasional 
swelling and giving way, perhaps 3 to 4 times per year of both 
knees.  He also reported locking 3 to 4 times per year in both 
knees.   He did not use any assistive devices.  The examiner 
observed that his right knee had 0 to 5 degrees of extension 
and 0 to 130 degrees of flexion.  His left knee had 0 to 5 
degrees of extension and 0 to 130 degrees of flexion.  He had 
a positive Lachman's test with pain on anterior subluxation of 
the tibia on the right femur.  On the left, his Lachman's test 
was negative.  He had no posterior instability of either knee.  
No effusion was noted at the time of examination.  X-rays of 
the appellant's left knee taken in February 1999 showed normal 
bony architecture and bone density with no evidence of any 
arthritic changes.  The assessment was of left knee pain 
secondary to altered gait related to original right knee 
injury in the service.  The examiner noted that, if the 
appellant had a significant meniscal tear, he would doubt that 
the symptoms would be that infrequent.  However, in order to 
completely rule out the possibility of a meniscal tear in 
either knee an MRI of his knees would need to be performed.  
However, he recommended it only if the appellant's symptoms 
became more frequent.

In a February 1999 rating decision, VARO granted the appellant 
an increased rating for his service-connected post operative 
right knee arthroscopy with removal of a tear of the medial 
meniscus from 0 to 10 percent disabling, and granted 
entitlement to service connection for patellofemoral syndrome 
of the left knee with assignment of a 10 percent disability 
rating. 

VA treatment records dated in March 2000 reported that the 
appellant complained that his left knee was progressively 
worse.  He indicated that his knee would pop and give way, 
with pain in the medial posterior portion of the left knee.  
The examiner noted a questionable palpable 
ligamentous/tendinous cyst.  The examiner instructed that he 
continue Ibuprofen and he was given Oxychodone to use as 
needed for more severe intermittent pain.  A follow up was 
recommended in 3 months.  He continued to complain of pain in 
his left knee and was seen again a couple of weeks later.  
Examination revealed that he walked with a waddling gait and 
was unable to squat.  He had full range of motion of both 
knees with pain.  There was severe retropatellar crepitation, 
left greater than right.  There was no effusion, instability, 
or McMurray sign.  There was a 1.5 cm. synovial cyst in the 
region of the sevitendiosus tendon on the left knee, which was 
tender to palpation.  X-rays revealed narrowing of the MJL's 
bilaterally and patellofemoral spurs and narrowing.  The 
impression was of chondromalacia, patellae; degenerative joint 
disease of the knees; and ganglion of the left knee.  The 
ganglion of the left knee was aspirated.  Retraining for a 
sedentary type job was recommended.  No surgery was indicated.  

The normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent disability is warranted; 
for moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; and a 30 percent rating requires severe impairment 
with recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257 (2000).  

It must be noted that the terms such as "slight", 
"moderate", and "severe" are not defined in VA regulations.  
Rather than applying an inflexible formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  
It should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 
(2000).

The schedular criteria warrant a 0 percent disability rating 
for flexion limited to 60 degrees or extension limited to 5 
degrees; a 10 percent disability rating for flexion limited to 
45 degrees or extension limited to 10 degrees; a 20 percent 
disability rating for flexion limited to 30 degrees; and a 30 
percent disability rating for flexion limited to 15 degrees or 
extension limited to 20 degrees.  38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261 (2000).  Additional disability ratings for 
limitation of motion of the knee include a 40 percent 
disability rating for extension limited to 30 degrees, and a 
50 percent disability rating for extension limited to 45 
degrees.  38 C.F.R. § 4.71a Diagnostic Code 5261 (2000).

Diagnostic Code 5003 for degenerative arthritis provides that 
for degenerative arthritis established by X-ray findings, it 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected, 
to be combined, not added. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a Diagnostic Code 5003 (2000).

1.  Entitlement to an increased rating for service-connected 
post operative right knee arthroscopy with removal of a tear 
of the medial meniscus, currently evaluated as 10 percent 
disabling.

With emphasis upon the appellant's most recent May 1999 VA 
examination and March 2000 treatment records, which reported 
that the appellant had essentially full range of motion of his 
right knee in May 1999 (with 0 to 5 degrees extension and 0 to 
130 degrees of flexion) and full range of motion of his right 
knee in March 2000, with reported swelling and giving way 
perhaps 3 to 4 times per year and complaints of pain.  The 
Board finds that the appellant has no more than slight 
impairment of the knee, with recurrent subluxation or lateral 
instability under 38 C.F.R. § 4.71a Diagnostic Code 5257.  The 
Board also finds that the appellant's arthritis of the right 
knee does not meet the schedular criteria for a 10 percent 
evaluation based upon limitation of motion, as the appellant 
had full range of motion of his right knee on examination.  
38 C.F.R. § 4.71a Diagnostic Codes 5260, 5261 (2000).

The Board notes that the assignment of separate, additional 
disability evaluations may be warranted for knee disability 
under Diagnostic Code 5003 and VAOPGCPREC 9-98 (1998), and 
decisions of the Court in Hicks v. Brown, 8 Vet.App. 417, 420 
(1995), and DeLuca v. Brown, 8 Vet.App. 202-206-07 (1995).  
Specifically, if a claimant has a disability rating under 
Diagnostic Code 5257 for instability of the knee and there is 
also x-ray evidence of arthritis and limitation of motion 
severe enough to warrant a zero-percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261, a separate 
rating is available under Diagnostic Code 5003 or Diagnostic 
Code 5010.  See VAOPGCPREC 9-98 (August 14, 1998); see also 
VAOPGCPREC 23-97 (July 1, 1997).  Furthermore, a separate 
compensable rating may be warranted on the basis of the 
Court's holding in Lichtenfels v. Derwinski, 1 Vet.App.484, 
488 (1991), when considering the criteria provided by 
Diagnostic Code 5003 in conjunction with the provisions of 38 
C.F.R. § 4.59 (2000).  The Board has considered whether the 
factors addressed at 38 C.F.R. §§ 4.10, 4.40, and 4.45 
warrant the grant of a higher evaluation.  See DeLuca v. 
Brown, 8 Vet.App. 202, 205-207 (1995).  However, the clinical 
evidence does not reflect that fatigability, weakness, 
incoordination, or disuse atrophy are currently associated 
with the service-connected disability.

Therefore, the Board finds that the preponderance of the 
evidence is against an increased rating for the appellant's 
service-connected post operative right knee arthroscopy with 
removal of a tear of the medial meniscus.

Moreover, application of the extraschedular provision is also 
not warranted in this case.  38 C.F.R. § 3.321(b) (2000).  
There is no objective evidence that this service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).

2.  Whether the 10 percent disability evaluation assigned for 
the appellant's service-connected patellofemoral syndrome of 
the left knee is appropriate.  

The Board has reviewed all the evidence dating from the time 
of the original claim and has also determined that at no time 
from that time to the present has the evidence supported a 
rating greater than 10 percent for service-connected 
patellofemoral syndrome of the left knee.  Id.; Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

During the appeal period, manifestations of the appellant's 
left knee disability have included full range of motion with 
crepitus, complaints of pain, swelling and instability 3 to 4 
times per year.  His complaints of knee pain, with crepitus, 
swelling and instability warrant a 10 percent rating under 
Diagnostic Code 5257 for slight impairment of the knee.  His 
arthritis of the left knee reported in March 2000 does not 
meet the schedular criteria for a 10 percent evaluation based 
upon limitation of motion, as the appellant had full range of 
motion of his left knee on examination.  38 C.F.R. § 4.71a 
Diagnostic Codes 5260, 5261 (2000).

In reaching this conclusion, the Board has specifically 
considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40 and 4.45 (2000) in making its 
determination.  Inquiry has been directed as to whether there 
is less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
pain on movement so as to result in additional functional 
impairment.  

Accordingly, the Board finds that an increased rating for the 
appellant's service-connected patellofemoral syndrome of the 
left knee is not warranted.

Application of the extraschedular provision is again not 
warranted.  38 C.F.R. § 3.321(b) (2000).  There is no 
objective evidence that the appellant's service-connected 
disability presents such an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).

The preponderance of the evidence is against the appellant's 
claim for an increased rating for service-connected 
patellofemoral syndrome of the left knee.



ORDER

Entitlement to an increased rating for the appellant's 
service-connected post operative right arthroscopy with 
removal of tear of the medial meniscus, is denied.

Entitlement to an increased rating for the appellant's 
service-connected patellofemoral syndrome of the left knee, 
is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

